Marshall, Presiding Justice.
The appellant, an inmate of the Georgia State Prison, filed in Fulton Superior Court a petition for mandamus to obtain the removal of a disciplinary sanction imposed on him following a disciplinary hearing pursuant to Rule 125-3-2-.06 of the Official Rules of the Georgia Department of Corrections, and the expunction of this sanction from his prison record. He appeals from the denial of the writ of mandamus. We affirm.
“The right to the extraordinary writ of mandamus exists only upon meeting a two[-]prong test: (1) the applicant must demonstrate a clear legal right to the relief sought, and (2) there must be no other adequate remedy. [Cits.]” Carnes v. Crawford, 246 Ga. 677, 678 (272 SE2d 690) (1980). Under the Official Rules of the Georgia Department of Corrections, the appellant had a right of appeal from the imposition of the sanction. See Rule 125-3-2-.06 (5). The appellant having failed to exhaust his administrative remedies (see Heard v. Hopper, 233 Ga. 617 (1) (212 SE2d 797) (1975); Carnes v. Crawford, supra), the trial court properly denied the petition for mandamus.

Judgment affirmed.


All the Justices concur.